tax_exempt_and_government_entities_division uic hrekkkkkekerkekkkkk kher hrekkekkereerekereeikrire rekkkkkkekkkkkkkaek rra legend taxpayer a taxpayer b _- ira u department of the treasury internal_revenue_service washington d c er ira uk ’ ‘ ‘ kaka rk kek ker ere kek err er eek iikererkek ree rrrrakirk raakakrkkkek kkk kher erik eker eek kee reiki erik ire ear eek i ik waka akakkkakkke rr ree kee kr rii rei erik ikk ierie eee wraakek kk rekkkeek keke keke ker erie eker kr rrr ki wha ak ark keke ke kek er ek erk kkk ie ik kek kerikeri keke kremer kr ik raanakak erk kek kek eere kerrier eek eker ike ieee reeakriererernkke rik roth_ira w haekrakarkk wer rek ree kerr eker eker ire kerikeri ee krekkkkkikkkekkarrae ikk maree kkrekrererekkekkekerkrk karr kk raei roth_ira x rrakwaak kk brkkk kk ike kkk erik iki kreuk wramkkkkk kkk keke kerr eker ikke rrereeakrerekakr ak kr ige account r ke k ik a harker rkekrererkeierkrerereereraakker kr kkk kkk kkekkekkkkk kaw kek ekeek keke krekrereikiekrererek ikikkrrekhkeek kkk ki k hk account s company m sum l -_ _- sum n sum o sum p wanaka k wk keke kkk kek kk eker ikk eker kr erik eker iek is riririks canaan kar kkk wrk kee k ker eek ker ek rea erekekke eker keke ak ki i ik akan nk kkk kh rkk keke eker kier ire rekrrreakerkrerrrankkaa kk r ki k rank kaekkaekekkkkek ke rkekrerekerekeereekkekkeeakr kaka kk kkk rk i nana ann kkk kkk eek kr erikek kk e ek ikik rikki ekrererera aaai ck kr arn aa klee rk kakkkk keke rerkkekeeriekrere eere rak kr rr iia mraakkkekkekker ker kkk kkk ree ekr er eker kerr ere rrr e raarakkakhkekeerk kee kerr eere kkk hk iii ik iie trike iis sii se riki iaai ia sum q _ rararman err keke kk keke keir ke rerk kerikeri eai kekiererekirkiki ke ki k individual a nara nner kkk kekkkkk he kr kh kei keekkrick erk kerkrkrerek rear kr iie k boric ri toit ii ri iir ik in ik individual b company e individual c individual d khir hri keke er err riekierer eerie hhh kiki krike kerri eker errerekrikkeek hii iih hire r ir ike eker iik ikke reiki arerr hrikikk erik keira keke eeekree reid keea eere dear riker ikekrre eerie kk airk this letter is in response to the letter dated date submitted by your authorized representative as supplemented by correspondence dated date date date and date in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations have been made in support of your ruling_request taxpayers a and b maintained iras u and v individual_retirement_arrangements described in sec_408 of the internal_revenue_code code with company m on date per the advice of individual a taxpayer a and taxpayer b's former broker at company m taxpayer a converted ira u in the amount of sum l to roth_ira w with company m likewise taxpayer b converted ira v in the amount of sum m to roth_ira x also with company m taxpayer a is married to taxpayer b subsequently taxpayers a and b employed the services of individual b a certified_public_accountant to prepare their joint federal_income_tax return for the taxable_year individual b was provided information concerning the roth conversions and included the distributions as income on their federal_income_tax return for taxpayer a and taxpayer b's adjusted_gross_income for before the roth conversions exceeded the limit prescribed in sec_408a of the code individual b did not inform taxpayer a and taxpayer b of the income limitations on roth conversions taxpayer a and taxpayer b believed that they had each made qualified roth conversions in taxpayer a and taxpayer b used the services of company e to prepare their tax returns while discussing prior year tax information individual c of company e noticed that taxpayer a and taxpayer b's combined adjusted_gross_income for exceeded the limit found at code sec_408a the failed conversion was not discovered until date which did not allow sufficient time to obtain a ruling on the issue on date on the advice of individual d of company m and individual c taxpayer a transferred sum n from roth_ira w to account r a non-ira account with company m and taxpayer b transferred sum o from roth_ira x to account s a non-ira account with company m to avoid exposure to additional penalties on date taxpayer a transferred sum p from account r back to roth_ira w and taxpayer b transferred sum q from account s back to roth_ira x the rr kkkerekeikkkekikerereerer difference between the amounts of the original distributions and the rollover of funds was due to the decline in the value of the investments this request for relief under sec_301_9100-3 of the regulations was submitted prior to the service’s discovering taxpayers a and b’s ineligibility to convert their traditional iras u and v into roth iras w and x taxpayers a and b timely filed their joint federal_income_tax return based on the foregoing information you request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a and taxpayer b are granted a period not to exceed sixty days from the date of this ruling letter to recharacterize roth iras w and x respectfully to traditional iras with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the code and sec_1_408a-5 of the income_tax regulations i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer -6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the i t regulations provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified_adjusted_gross_income derived from the joint_return using the couple's combined income kiki kkrekkekek akira iir sec_301_9100-1 sec_301_9100-2 and of the regulations in general provide guidance concerning requests for relief submitted to the service on or after date section c of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to the elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in section sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section in this case taxpayer a and taxpayer b were not eligible to convert traditional iras u and v to roth iras w and x since taxpayer a and taxpayer b's combined modified_adjusted_gross_income for exceeded dollar_figure taxpayer a and taxpayer b timely filed their joint federal_income_tax return taxpayer a and taxpayer b were unaware that they were ineligible for the roth_ira conversions until date therefore it is necessary to determine if they are eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayers a and b were ineligible to convert iras u and v to roth iras w and x respectively since their modified_adjusted_gross_income exceeded dollar_figure however until they discovered otherwise taxpayers a and b believed they were eligible to convert their traditional iras u and v to roth iras upon hrkrkee rr rekekekrekrekekererree ke discovering that they were ineligible to convert iras u and v to roth iras w and x taxpayers a and b directed individual c and individual d to take all necessary steps to recharacterize their roth iras w and x to traditional iras taxpayers a and b filed this request for relief under sec_301_9100-3 of the regulations shortly after discovering that they were ineligible to convert iras u and v to roth iras w and x and before the service discovered that taxpayer a and taxpayer b were ineligible to convert iras u and v to roth iras w and x the taxable_year is not a closed_year under the statute_of_limitations with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth iras w and x to traditional iras specifically the service has concluded that you have met the requirements of clauses i and v of sec_301_9100-3 of the regulations therefore taxpayers a and b are granted a period not to exceed sixty days from the date of this ruling to recharacterize roth iras w and x back to traditional iras no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact eh hse sincerely yours signed joyce e floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
